DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 2 and 4-7, and the species of mono-alcohol  as the hydrophobic substance in the reply filed on 7/8/2022 is acknowledged.  The traversal is on the ground(s) that PGPR and MEL synergize and form a composition with improved properties.  This is not found persuasive because there is insufficient data to determine that the combination of PGPR and MEL is synergistic and the data presented only tests PGPR alone and PGPR/MEL, there is no data showing the effect of MEL alone and it’s not clear if the result obtained are synergistic or simply additive as both PGPR and MEL are known surfactants for use in emulsions. Furthermore, as evidenced by Santos, biosurfactants, such as MEL, can be added to emulsions to enhance their stability, they can remain stable for months even years, thus increased stability is not unexpected. Regarding the property of good emulsifying capability in a low amounts, there is no comparative data with the closest prior art. Regarding “obtaining low viscosity emulsions” and reduced particle size,  Applicant have simply shown that more MEL equals less viscosity and reduced particle size, but there is nothing showing how this result is unexpectedly superior.
Claims 3, 8-9 and 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/8/2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 recite the “the MEL/PGPR”, refers back to  “at least one MEL” and “at least one PGPR”.  Use of “the MEL/PGPR” renders the claim indefinite as it’s unclear if “the MEL/PGPR” is referring to weight ratios calculated using one MEL and one PGPR, more than one MEL and more than one PGPRs or all the MELs and PGPRs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotonake (US 2007/0104662), Suzuki (US 2010/0168405), Raman (EP 0514067) and Takshashi (EP 0174377).
Sotonake discloses a UV-absorbing composite powders for use in manufacturing cosmetics (Abs). 
Sotonake teaches that UVA and UVB cause harmful effects including sunburn, suntan, pigment deposition, dry skin, skin roughness and skin aging [0002].
Regarding claims 5-6: Sotonake teaches the compositions to comprise 10-90%, preferably 30-90% water and to be emulsions such as W/O emulsions [0028].
Example 11 of Sotonake teaches an W/O emulsion foundation comprising 0.5% of polyglycerol polyricinoleate (PGPR), water and hydrophobic substances such as squalene and cyclopentasiloxane.  Other suitable substances for use include ethanol (elected species, monoalcohol) as hydrotropic agents, which are added to improve flow behavior [0074-0075].
Sotonake teaches that emulsifiers can be used in amounts ranging from 1-30% [0052].
Regarding claim 7: Sotonake teaches that foundations can be liquid (Sotonake – claim 14) and teaches W/O emulsions to be liquid preparations [0098].
However, Sotonake does not teach the composition to comprise MEL.
Suzuki teaches the use of MEL as an active ingredient biosurfactant.  This agent is an activator and anti-aging agent that is excellent in activating and anti-aging effects on cells and that is safe enough to be used for a long time and can be used in cosmetics (Abs).  Suzuki teaches that MEL is excellent not only in productivity and surface properties but also in specific self-assembly properties and bioactivity [0059] and can be used in cosmetics such as emulsions [0146], wherein the compositions comprise hydrophobic substances [0151].
Suzuki teaches that “activating” and “anti-aging” in skin cells indicate reducing drop of functions of the skin cells due to accumulation of structural change of basement membrane derived from aging and photoaging, thereby preventing or improving wrinkles, sags, hardening etc. of skins, so as to maintain resilient, young, and healthy skin [0101].
Suzuki exemplifies the use of activator in amounts of 1%, but teaches that the concentration with which the biosurfactant is mixed is suitably determined according to the degree of absorption, the
degree of operation, the form of a product, the frequency of usage etc., and is not particularly limited [0132].
Raman teaches compositions suitable for topical application to human skin for reducing the damaging effects of UV light on skin. Raman teaches the compositions to comprise an effective amount of a sunscreen agent (Abs) and the composition can further comprise an anti-ageing active to further enhance repair of photo damage to skin following exposure to UV light (Pg. 10).
Takahashi teaches PGPR to be an emulsifier in cosmetics (Takahashi – claim 1).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sotonake with those of Suzuki and Raman. One of skill in the art would have been motivated to add MEL to the composition of Sotonake as MEL is taught to be an effective anti-aging agent that helps against photoaging and Raman teaches that it is well known to add anti-ageing agents to cosmetics designed to protect skin from UV rays as anti-aging agents are used to repair photo damage caused by exposure to UV light.  One of skill in the art would have a reasonable expectation of success as Sotonake teaches that UV exposure causes skin damage and teaches that ingredients typically used in cosmetics, such as surfactants [0112], can be added and MEL is a biosurfactant.
Regarding instant claims 2 and 4: Regarding the ratio of MEL/PGPR, as discussed above, PGPR is exemplified to be used in amounts of 0.5%, however, PGPR is an emulsifier and Sotonake taches that emulsifiers can be used in amounts of 1-30%, thus the use of PGPR in amounts of 1-30% is prima facie obvious.  MEL is exemplified to be used in amounts of 1%, which provides a ratio of MEL/PGPR (1-0.03) that overlaps with the instant claims (0.01-1) and overlapping ratios are prima facie obvious absent evidence of criticality.  Furthermore, Suzuki teaches the amounts of MEL used to be optimized through routine optimization and differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence showing such concentration is critical.
As discussed above, the prior art makes obvious a composition comprising both MEL and PGPR, which reads on emulsifying combination as recited by instant claim 2.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613